Citation Nr: 0906401	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-08 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
the service-connected post-operative herniated nucleus 
pulposus (HNP) of the lumbar spine with history of fracture 
L2-3. 

2.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected post-operative residuals of a left 
inguinal hernia.

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected residuals of an injury to the right 
hand.

4.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected scars as residual to a laceration of 
the right leg prior from December 29, 2003 to September 6, 
2006.

5.  Entitlement to a compensable evaluation for the service-
connected scars as residual to a laceration of the right leg 
from September 6, 2006.

6.  Entitlement to service connection for a skeletal 
disorder.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to herbicides during military 
service.

11.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disorder.

12.  Entitlement to an effective date prior to December 17, 
2001 for a 60 percent rating for post-operative HNP of the 
lumbar spine. 

13.  Entitlement to an effective date prior to December 29, 
2003 for a 30 percent rating for post-operative residuals of 
a left inguinal hernia.

14.  Entitlement to an effective date prior to December 29, 
2003 for a 10 percent rating for residuals of an injury to 
the right hand.

15.  Entitlement to an effective date prior to December 17, 
2001 for grant of a total evaluation based on individual 
unemployability (TDIU) and basic eligibility for dependents' 
educational assistance (DEA) under 38 U.S.C. Chapter 35. 

16.  Entitlement to extraschedular compensation for the 
service-connected residuals of a right hand injury.



REPRESENTATION

Appellant represented by:	Hugh D. Cox, Esq.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active military service from April 1963 to 
August 1967.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

Specifically on appeal are a January 2003 RO rating decision 
that granted an increased 60 percent rating for the service-
connected lumbar spine disability effective from December 17, 
2001 and a February 2003 RO rating decision that granted a 
TDIU and DEA effective from December 17, 2001.

Also on appeal is an October 2004 rating decision that 
granted an increased 30 percent rating for the service-
connected left inguinal hernia; granted an increased 10 
percent rating for the service-connected residuals of a right 
hand injury; continued a noncompensable rating for the 
service-connected right leg scar; denied reopening a 
previously-denied claim for service connection for a skin 
disorder; and, denied service connection for a skeletal 
disorder, diabetes mellitus, bilateral hearing loss, 
tinnitus, and hypertension.
 
In March 2007 the RO issued a rating decision that increased 
the evaluation for the service-connected scars as residual to 
a laceration of the right leg from noncompensable to 10 
percent effective from December 29, 2003 but restored the 
noncompensable rating effective from September 6, 2006.  

The issues of service connection for diabetes mellitus and 
entitlement to extraschedular rating for residuals of a right 
hand injury are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran when further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's herniated nucleus pulposus of the lumbar 
spine is manifested by pronounced intervertebral disc 
syndrome with little intermittent relief; he is not shown to 
have unfavorable ankylosis of the entire spine or to have had 
qualifying incapacitating episodes resulting from his 
intervertebral disc syndrome.

2.  The Veteran's left inguinal hernia is manifested by a 
small recurrent reducible left inguinal hernia but not by a 
large recurrent hernia not well supported under ordinary 
conditions and not readily reducible.

3.  The Veteran's right hand disability is manifested by 
noncompensable limitation of motion of the fingers but 
painful motion of the hand due to minimal arthritis in the 
thumb, shown by X-ray.

4.  Prior to September 6, 2006 the Veteran's service-
connected right leg scar was manifested by a small, 
superficial, painful, non-disfiguring stable scar that did 
not cause limitation of motion or function of an affected 
joint.

5.  From September 6, 2006 the Veteran's service-connected 
right leg scar was manifested by a small, superficial, non-
painful, non-disfiguring stable scar that did not cause 
limitation of motion or function of an affected joint.
 
6.  The Veteran currently has service connection for HNP of 
the lumbar spine and for arthritis of the right hand; there 
is no evidence that he had any other skeletal injuries in 
service or that he has any other current skeletal disorders 
shown to be related to military service.

7.  The Veteran is not shown to have had hearing loss in 
service or to a compensable degree within the first year 
after his discharge from service; there is no competent 
medical evidence showing current hearing loss.

8.  The Veteran is not shown to have had tinnitus in service; 
there is no competent medical evidence showing current 
tinnitus.

9.  The Veteran is not shown to have had hypertension in 
service or to a compensable degree within the first year 
after his discharge from service; there is no competent 
medical opinion showing a relationship between the claimed 
current hypertension and military service.

10.  The Board of Veterans' Appeals issued a decision in 
November 1987 that denied service connection for a skin 
disorder.  

11.  Evidence received since the Board's decision in November 
1987 is cumulative or redundant of evidence of record at the 
time of the prior denial, does not relate to unestablished 
facts necessary to substantiate a claim for service 
connection, and does not raise a reasonable possibility of 
substantiating the claim.  

12.  The evidence does not show the Veteran submitted an 
informal or formal claim for an increased rating for his 
service-connected lumbar spine HNP prior to December 17, 
2001, or that the symptoms associated with that disability 
more closely approximated the criteria for higher schedular 
evaluation during the year prior to that date.  

13.  The evidence does not show the Veteran submitted an 
informal or formal request for higher rating for his service-
connected left inguinal hernia disabilities prior to December 
29, 2003, or that the symptoms associated with that 
disability more closely approximated the criteria for higher 
schedular evaluation during the year prior to that date.

14.  The evidence shows that the Veteran's right hand 
disability more closely approximated the criteria for a 10 
percent rating as of June 18, 2003, within the year prior to 
receipt of his claim for compensable rating.

15.  The Veteran did not meet the schedular criteria for a 
TDIU prior to December 17, 2001; the evidence does not show 
that his service-connected disabilities, alone, prevented him 
from performing substantially gainful work during the year 
prior to that date.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for post-operative herniated nucleus pulposus of the lumbar 
spine with history of fracture L2-3 are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.71, 4.71a 
including Diagnostic Codes 5292, 5293, 5295 (2000-2004); 
General Rating Formula for Diseases and Injuries of the Spine 
(as in effect since September 26, 2003).  

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of a left inguinal hernia are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 4.114, Diagnostic Code 
7338 (2008).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of an injury to the right hand are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5010-5228 (2008).

4.  The criteria for an evaluation in excess of 10 percent 
for right leg scar prior to September 6, 2006 are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 4.118, Diagnostic 
Code 7804 (2008).

5.  The criteria for a compensable evaluation for right leg 
scar from September 6, 2006 are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes 
7801 through 7805 (2008).

6.  The criteria for service connection for a skeletal 
disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).

7.  The criteria for service connection for bilateral hearing 
loss are not met, and service connection for a chronic 
disorder may not be presumed.  38 U.S.C.A. §§ 1110, 1131, 
5013, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303(d), 3.304, 3.307, 3.309, 3.385 (2008).  

8.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

9.  The criteria for service connection for hypertension are 
not met, and service connection for a chronic disorder may 
not be presumed.  38 U.S.C.A. §§ 1110, 1131, 5013, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303(d), 3.304, 
3.307, 3.309 (2008).   

10.  The Board's decision in November 1987 denying service 
connection for a skin disorder is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 20.302, 20.1100 
(2008).  

11.  As evidence received since November 1987 is not new and 
material, the criteria to reopen the claim of service 
connection for a skin disorder are not met.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).  

12.  An effective date earlier than December 17, 2001 for a 
60 percent rating for herniated pulposus of the lumbar spine 
is not assignable.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.150(a), 
3.151, 3.159, 3.400 (2008).  

13.  An effective date earlier than December 29, 2003 for a 
30 percent rating for left inguinal hernia is not assignable.  
38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.150(a), 3.151, 3.159, 3.400 
(2008).   

14.  An effective date of June 18, but not before, is 
assignable for a 10 percent rating for residuals of a right 
hand injury.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.150(a), 3.151, 
3.159, 3.400 (2008).  

15.  An effective date earlier than December 17, 2001 for 
grant of a TDIU and DEA is not assignable.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2008).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In March 2001 the RO sent the Veteran a letter advising him 
that to establish entitlement to service connection for a 
disability the evidence must show a current disability, an 
injury or disease in service, and a relationship between the 
claimed disability and military service. The Veteran had an 
opportunity to respond prior to issuance of the rating 
decision in October 2001.  

In January 2002 the RO sent the Veteran a letter informing 
him that to establish entitlement to an increased rating for 
his low back disability the evidence must show that the 
disability had become worse.  The Veteran had an opportunity 
to respond prior to issuance of the rating decision in 
January 2003.

In March 2005 the RO sent the Veteran a letter advising him 
of the elements to reopen a previously-denied claim, and also 
of the reasons his previous claim for service connection for 
a skin disorder had been denied.  Same letter advised the 
Veteran of the elements required to establish entitlement to 
service connection for a disability and the evidence required 
to establish entitlement to increased rating for a disability 
already service-connected.  The letter advised the Veteran of 
the elements required to establish entitlement to a TDIU and 
the elements required for extra-schedular evaluation.  

The March 2005 letter also notified the Veteran of the 
respective duties of VA and a claimant in obtaining evidence 
and advised VA to send any evidence in his possession 
relating to the claims.  The Veteran had an opportunity to 
respond prior to issuance of the Statement of the Case (SOC) 
in March 2007. 


The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claims on appeal and has been afforded ample 
opportunity to submit such information and evidence.  

Specific to requests to reopen, the Veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As noted 
above, the March 2005 letter satisfied that requirement.  

The Board also finds that letters cited above satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The March 2005 letter advised the Veteran that VA is 
responsible for getting relevant records from any Federal 
agency (including military, VA and Social Security records) 
and that VA would make reasonable efforts to obtain records 
on the Veteran's behalf from non-Federal entities (including 
private hospitals, state and local governments, and 
employers) if provided appropriate authorization to do so.  

It also advised the Veteran of the types of evidence 
acceptable.  The letter specifically advised the Veteran, 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  

Proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; and (3) the evidence, 
if any, to be provided by the claimant.  38 C.F.R. 
§ 3.159(b)(1). As explained, all three content-of-notice 
requirements have been met in this appeal.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
meeting the VCAA's notice requirements in regard to the 
rating issues were provided to the Veteran after the rating 
action on appeal.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claim has been fully developed 
before the case was readjudicated as reflected in the March 
2007 SOC.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claims on appeal, and the 
Veteran has been afforded ample opportunity to submit such 
information and/or evidence.  Neither in response to the 
letters cited hereinabove nor at any other point during the 
pendency of this appeal has the Veteran or his representative 
informed the RO of the existence of any evidence-in addition 
to that noted below-that needs to be obtained prior to 
appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that in rating cases a 
claimant must be informed of the rating formulae for all 
possible schedular ratings.  This was accomplished in the 
SOC, which satisfies Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished in an RO letter in March 2006.  There is 
accordingly no possibility of prejudice under the notice 
requirements of Dingess.  

In the recent case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) the Court stated that adequate notice in a rating 
claim requires all four of the following questions be 
answered in the affirmative.  (1) Do the notice letters 
inform the claimant that to substantiate the claim he or she 
must provide, or ask VA to obtain, medical or lay evidence 
showing a worsening or increase in severity and the effect 
that worsening has had in his or her employment and daily 
life?  (2)  Is the claimant rated under a diagnostic code 
(DC) that contains the criteria necessary for entitlement to 
a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
had on the claimant's employment and daily life (such as a 
specific measurement or test result)?  If so, do the notice 
letters provide at least general notice of that requirement?  
(3) Do the notice letters advise the claimant that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
a range in severity from 0 percent to 100 percent (depending 
on the disability involved), based on the nature of the 
symptoms for which disability compensation is being sought, 
their severity and duration, and their impact on employment 
and daily life?  (4) Do the notice letters provide examples 
of the types of medical and lay evidence the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased rating - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability?  

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the veteran may be shown by 
any of the following: (1) the claimant had actual knowledge 
of what was necessary to substantiate the claim; (2) a 
reasonable person could be expected to understand from the 
notice what was necessary to substantiate the claim; (3) the 
benefit claimed is precluded as a matter of law.  

In this case, the RO's correspondence to VA has not satisfied 
the criteria of Vazquez-Flores.  However, the Veteran has 
been represented by an attorney through the course of the 
appeal.  The Board accordingly finds that the Veteran has 
actual knowledge of the evidence required to satisfy Vazquez-
Flores.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claims on 
appeal.  

The Veteran's service treatment record (STR), service 
personnel record (SPR), and post-service VA and non-VA 
medical records have been associated with the claims file.  
The Veteran has not identified, and the file does not 
otherwise indicate, that there are any other medical 
providers having records that should be obtained before the 
claims are adjudicated.  

The Veteran has been afforded appropriate VA medical 
examinations in support of his claim, most recently in 
September 2006; the Veteran has not asserted, and the file 
does not show, that his service-connected symptoms have 
become more severe since then.  The Veteran has not presented 
a prima facie case for service connection for the claimed 
skeletal disorder, hearing loss/tinnitus, or hypertension, so 
remand for examination for those claimed disorders is not 
warranted at this point.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. §  3.159(c)(4).  See also Wells v. Principi, 326 F. 
3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. 
App. 512 (2004) (per curiam).  

The Veteran has been advised of his right to have a hearing 
before the RO and/or before the Board, but he has not 
requested such a hearing.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

A.  Entitlement to Increased Evaluation

General legal principles regarding disability ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

The assignment of a particular Diagnostic Code (DC) is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In reviewing a 
claim for higher rating, VA must consider which DC or DCs are 
most appropriate for application in the Veteran's case and 
provide an explanation for the conclusion.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995). 
 
The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods during the period of 
the Board's review, beginning with the date the claim for 
increased rating was received by the RO.  The Board's 
adjudication accordingly satisfies the criteria of Hart.


Evaluation of lumbar spine disability

During the pendency of this claim, the criteria for 
evaluating disabilities of the spine were revised. VA's 
General Counsel, in a precedent opinion, has held that when a 
new regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised 
criteria may only be applied as of their effective date and, 
before that time, only the former version of the regulation 
may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a 40 percent evaluation 
if it is severe with recurrent attacks and intermittent 
relief.  A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, the 
maximum evaluation authorized for lumbosacral strain or 
limitation of motion of the lumbar spine is 40 percent.  38 
C.F.R. § 4.71a, Diagnostic Code 5292, 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
residuals of fracture of the vertebra may be rated at 100 
percent if there is spinal cord involvement, bedridden or 
requiring long leg braces.  The disability is rated at 60 
percent without cord involvement or abnormal mobility 
requiring neck brace (jury mast); otherwise the disability is 
rated based on limitation of motion or muscle spasm.  38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003).

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).  

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2008).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 40 percent evaluation is 
warranted if forward flexion of the thoracolumbar spine is to 
30 degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  Unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent rating, and 
unfavorable ankylosis of the entire spine warrants a 100 
percent rating.

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is to 240 degrees.  Third, 
in exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the Diagnostic 
Codes and must consider the effect of pain and weakness when 
rating a service-connected disability on the basis of 
limitation of range of motion.  DeLuca v. Brown, 8 Vet. App. 
202 (1995), discussing 38 C.F.R. §§ 4.40 and 4.45.  
Functional loss due to pain or weakness must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  38 C.F.R. § 4.40.

The Veteran's claim for increased rating was received in 
December 2001.  

The Veteran had a VA examination of the spine in September 
2002 in which he complained of some back pain off and on 
since surgery in 1987 for a herniated disc, but worsening 
over the past two years.  He described pain in the left lower 
back, hip and leg, with soreness and stiffness.  He also 
described weakness in the left leg with occasional giving 
out.  He described constant pain unrelieved by anything.  On 
examination the Veteran's posture was normal but his gait was 
antalgic, slow and shuffling, with crutches.  There was 
tenderness over the left lumbar paraspinous muscles with 
spasm.  Range of motion of the lumbar spine was flexion to 20 
degrees, extension to 10 degrees, right lateral flexion to 30 
degrees, left lateral flexion to 20 degrees, and rotation to 
30 degrees bilaterally.  Range of motion produced evidence of 
radiation of pain into the left lower extremity and evidence 
of significant pain through all ranges of motion, with pain 
having the greatest impact on function.  There was no 
ankylosis.  Neurological examination revealed 5/5 strength in 
the right lower extremity and 4/5 strength in the left lower 
extremity, and apparent normal sensation in both legs; 
reflexes at the knee and ankle were 1+ bilaterally.  X-ray of 
the lumbar spine showed mild degenerative hypertrophic change 
at L3-4 but was otherwise unremarkable.  The examiner 
diagnosed status post herniated nucleus pulposus secondary to 
lumbar fractures with results of degenerative disc disease 
and radiculopathy, with decreased range of motion and pain.  
The examiner commented that symptoms had significantly 
impacted his function over approximately the past year 
including needing assistance with ambulation and being unable 
to climb stairs of mow grass; however, the Veteran was 
currently able to perform activities of daily living without 
assistance.

Based on the VA examination above the RO increased the 
evaluation from 20 percent to 60 percent, applying the old 
(pre-September 2002) criteria for "pronounced IVDS with 
little intermittent relief." 

The Veteran had magnetic resonance imaging (MRI) of the 
lumbar spine by VA in March 2003 to resolve complaint of 
severe lumbar pain radiating into the left lower extremity, 
with left lower extremity weakness.  The findings of the MRI 
were status post left L5-S1 hemilaminectomy (in 1987) with no 
evidence of disc herniation or spinal canal stenosis.  The 
paravertebral muscles were also within normal limits.
   
The Veteran had a VA-contracted examination in June 2003 in 
which he complained of constant pain radiating down the left 
leg to the foot, and also shooting pain down the right leg 
but not to the foot.  On examination there was pain with 
movement, muscle spasm and tenderness.  Straight leg raise 
was 45 degrees on the right and 25 degrees on the left, both 
with pain in the back.  There was sign of radiculopathy in 
the left leg.  Flexion was to 45 degrees.  There was severe 
pain with the whole range of motion; there was also fatigue, 
weakness and lack of endurance but no incoordination.  There 
was no ankylosis.  Neurologic examination showed normal motor 
function of the lower extremities; strength was 4/5 in the 
right lower extremity and 3/5 in the left lower extremity.  
Sensory function examination showed numbness in the left 
lower leg and the right foot; there were no reflexes.  X-ray 
showed diffuse mild disc space narrowing with minimal 
spurring at L2-3 and L3-4.  The examiner noted motions of the 
back were very limited and the left leg was weak, with 
positive straight leg raise.  The examiner diagnosed status 
post operation of the lower back with degenerative changes. 

The examiner stated the back problem was so severe the 
Veteran was unable to have employment of any sort and was 
more likely than not bedridden even though he had been up and 
about for some time.   

A March 2004 VA emergency treatment note shows complaint of 
pain from multiple sources including the lower back.  Motor 
examination was 5/5 throughout, negative straight leg raise 
and back not tender.

The Veteran had a VA-contracted examination in April 2004 in 
which he complained of constant pain traveling into the hips 
through the left leg and ankle and the right leg to mid-
thigh.  He described the pain as sharp, aching and grinding 
and 7/10 in intensity.  The Veteran denied that the back 
disorder caused incapacitation.  On examination the Veteran's 
gait and posture were normal.  Examination of the 
thoracolumbar spine revealed complaint of radiating pain on 
movement down the right leg and spasm in the paraspinal 
muscles.  The lumbar spine was tender and there was positive 
straight leg raising left and right.  Range of motion was 
flexion to 50 degrees with pain at 30 degrees.  Range of 
motion was additionally limited by pain, fatigue, weakness, 
and lack of endurance, with pain having the major functional 
impact. The spine was not ankylosed.  There were signs of 
IVDS causing bowel and bladder dysfunction with no pad needed 
as well as erectile dysfunction.  Neurological evaluation 
showed chronic neuritis at L4 with sensory dysfunction; motor 
function was 5/5 right and 3/5 left. Sensory function was 
within normal limits but knee and ankle jerks were absent 
bilaterally.  X-ray of the lumbar spine showed degenerative 
arthritis and degenerative osteophytes.  There was no change 
in the diagnosis of post-operative HNP of the lumbar spine 
with history of fracture. 

The Veteran had a VA-contracted examination in September 2006 
in which he complained of pain in the bilateral feet, legs 
and hips with cramping and locking.  He reported constant 
pain, abnormal tingling and numbness, anesthesia and weakness 
of the affected parts.  The Veteran reported his "tail 
bone" was constantly sore, especially on the left side.  The 
Veteran had to get around on crutches or in a wheelchair and 
could not wear shoes or socks.  He slept in a recliner 
because a bed was too painful and could not wear shoes or 
socks.  The foot condition also caused instability and loss 
of balance.  The back pain was constant, at least 9/10 in 
intensity, and traveled to the bilateral hips, legs and feet.

Neurological examination of the lower extremities showed 
motor function within normal limits; sensory examination was 
abnormal with findings of constant pain on the lower legs and 
bottoms of the feet.  Knee jerk and ankle jerk were 1+ 
bilaterally.  X-ray of the lumbosacral spine showed an 
impression of moderate osteoarthritic changes at L3-4 and 
mild osteoarthritic changes at L5-S1; otherwise the 
lumbosacral spine X-ray was normal.  The examiner stated that 
pain in the legs and feet was secondary to the osteoarthritis 
of the spine.

An addendum report to the September 2006 examination of the 
spine states there was no evidence of radiation of pain on 
movement, muscle spasm or tenderness.  The examiner could not 
assess straight leg raising due to the Veteran's reported 
immobility; the spine was not ankylosed.  Flexion was to 90 
degrees with pain.  After repetitive use there was pain but 
no fatigue, weakness, lack of endurance or incoordination, 
and additional limitation of motion was 0 degrees.  Curvature 
of the spine was normal and there was no evidence of IVDS.  
The examiner was unable to assess reflexes or to perform 
other examinations (rectal, genital and neurological) because 
the Veteran would not cooperate.  The Veteran also did not 
cooperate with range-of-motion or reflex tests, asserting the 
examiner was just trying to hurt him.  

The examiner stated that the earlier observation of 
"constant pain on the lower legs and bottom of the feet" 
was based on subjective complaints but not on objective 
findings.          

A rating decision in February 2007 denied service connection 
for a bilateral lower extremity disorder (feet and legs) 
claimed as secondary to the service-connected HNP of the 
lumbar spine.

Based on the evidence above, the Board finds that the 
criteria for a rating in excess of 60 percent were not met 
under the applicable old or new rating criteria during the 
period under review.

During the period prior to September 2003 the Veteran did not 
have spinal cord involvement, bedridden or requiring long leg 
braces, so rating in excess of 60 percent is not warranted 
under DC 5285.  He did not have complete unfavorable 
ankylosis to warrant rating in excess of 60 percent under DC 
5286.  Ratings in excess of 40 percent are not available 
under any other DC applicable to the lumbar spine (5289, 
5292, 5295), and rating in excess of 60 percent is not 
available for IVDS (DC 5293).

The Veteran did not have incapacitating episodes of IVDS to 
warrant alternative rating under the "incapacitating 
episode" method after September 2002 (DC 5293 from September 
2002; DC 5243 from September 2003).

During the period from September 2003 the Veteran did not 
have unfavorable ankylosis of the entire spine as required 
for a rating in excess of 50 percent under the General Rating 
Formula.

In addition to the schedular criteria, which do not support a 
rating higher than 60 percent, the Board has considered 
whether additional compensation should be granted for 
functional loss due to pain, weakness, fatigability, lack of 
endurance or incoordination.  However, the Veteran was able 
to achieve the ranges of motion noted on examination despite 
the presence of pain, which was the primary limiting factor.  
The evidence does not show that pain and the other De Luca 
factors caused the Veteran's disability to more closely 
approximate a degree of disability in excess of 60 percent 
disabling.

The Board has also considered whether referral to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Services for extra-schedular rating consideration is 
warranted.  Entitlement to an extraschedular rating is a 
component of any claim for increased rating.  Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  However, the Board 
cannot award such a benefit in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the injury.  38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).   In exceptional cases, where the 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
commensurate with the veteran's average earning impairment 
due to the service-connected disorder.  Fisher v. Principi, 4 
Vet. App. 57, 60 (1993).  The criteria for extraschedular 
evaluation are that there is a marked interference with 
employment, or frequent periods of hospitalization, rendering 
impractical the application of the regular rating schedule.  
38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 
(1993).

In this case the evidence does not show that the Veteran's 
service-connected lumbar spine disability has caused frequent 
hospitalizations or a marked interference with employment 
beyond that contemplated by and compensated under the rating 
schedule.  Accordingly, referral for extra-schedular 
evaluation of this disability is not warranted.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  In 
this case the Veteran has offered absolutely no lay evidence 
showing that his lumbar spine disability should be rated 
higher than 60 percent.  He has not argued, and the evidence 
does not show, that he met the schedular criteria for a 
higher rating or that he met the criteria for referral for 
extraschedular evaluation.  Instead, he has simply asserted 
that he should be rated at a higher level of disability, but 
this is not supported by the medical evidence of record.

Based on the evidence above the Board finds that the criteria 
for an evaluation in excess of 60 percent are not met.  
Accordingly, the claim must be denied.

In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski , 1 Vet. 
App. 49, 53-56 (1990).  


Evaluation of residuals of a left inguinal hernia

Inguinal hernias are rated under the criteria of 38 C.F.R. 
§ 4.114 (schedule of ratings - digestive system, DC 7338.  

The rating criteria of DC 7338 are as follows.  A rating of 0 
percent is assigned for hernia that is not operated but 
remediable or that is small, reducible or without true hernia 
protrusion.  A rating of 10 percent is assigned for 
postoperative recurrent hernia that is readily reducible and 
well supported by a truss or belt.  A rating of 30 percent is 
assigned a small postoperative recurrent hernia, or 
unoperated irremediable hernia that is not well supported by 
truss or belt, or not readily reducible.  A rating of 60 
percent is assigned for large, postoperative, recurrent 
hernia not well supported under ordinary conditions and not 
readily reducible, when considered inoperable.

For bilateral hernia, the more severely disabling hernia is 
evaluated and 10 percent only is added for the second hernia, 
if the second hernia is of compensable degree.  Note to DC 
7338.

The Veteran's claim for increased rating was received 
December 29, 2003.  

A March 2004 VA emergency treatment note shows no tenderness 
of the genitalia and no current hernias bilaterally.

The Veteran had a VA-contracted examination in April 2004 in 
which he complained of constant pain in the left groin 
spreading down to the left leg and up into the abdomen.  On 
examination the abdomen was tender to palpation, with normal 
bowel sounds.  On palpating for left inguinal hernia the 
examiner felt a bulge on the outside of the abdomen but could 
not palpate in the inguinal area due to tenderness.  
Examination revealed a left reducible, operable inguinal 
hernia 2 cm. by 2 cm. in size; there was no ventral hernia 
present. The previous diagnosis of "post-operative left 
inguinal hernia" was changed to "status post operation of 
left inguinal hernia" based on recurrence of bulge in the 
abdomen.

The Veteran had a VA-contracted examination in September 2006 
in which he complained of constant radiating pain, described 
as a "ripping" feeling, with erectile dysfunction, 
constipation and urinary incontinence.  On examination there 
was a well-healed hernia scar but no current inguinal, 
ventral or femoral hernia present.  The abdomen was not 
tender to palpation.  
  
An addendum report to the September 2006 examination states 
that the reported erectile dysfunction, urinary incontinence 
and constipation were not likely to be complications of the 
hernia repair. 

Based on the evidence above the Board finds that the 
Veteran's inguinal hernia more closely approximates the 
criteria for the current 30 percent rating.  He is shown to 
have had a small recurrent reducible left inguinal hernia.  
At no time has he had a large recurrent hernia not well 
supported under ordinary conditions and not readily 
reducible, as required for the higher 60 percent rating.

The Veteran has asserted to various medical personnel that he 
attributes various gastrointestinal complaints to his hernia 
in service (rectal bleeding, constipation, diarrhea, etc.) as 
well as erectile dysfunction and urinary incontinence.  
Treatment notes include diagnostics such as colonoscopies, 
none of which have found any relationship between an inguinal 
hernia on one hand and gastrointestinal symptoms on the 
other.  The Veteran's gastrointestinal problems have been 
variously attributed to diverticulitis, intestinal parasites 
and/or irritable bowel syndrome.  Further, medical evidence 
in the form of the addendum to the September 2006 shows that 
complaints cited by the Veteran are not in fact associated 
with the hernia.

There is no medical or lay evidence showing  that the 
Veteran's service-connected left inguinal hernia has caused 
frequent hospitalizations or a marked interference with 
employment beyond that contemplated by and compensated under 
the rating schedule.  Accordingly, referral for extra-
schedular evaluation of this disability is not warranted.

Based on the evidence above the Board finds that the criteria 
for an evaluation in excess of 30 percent are not met.  
Accordingly, the claim must be denied.

As the preponderance of the evidence is against the claim the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. 49, 53-56.  


Evaluation of residuals of an injury to the right hand

The Veteran's right hand disability is rated under the 
criteria of 38 C.F.R. § 4.71a (schedule of ratings - 
musculoskeletal system), DC 5010 (traumatic arthritis).  If 
limitation of motion is present, the disability is rated 
under the criteria for limitation of motion of the affected 
joint or joints.  

In the absence of limitation of motion, a rating of 10 
percent is assigned for arthritis with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A rating of 20 percent is assigned for 
arthritis with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  These ratings based 
on X-ray findings are not to be combined with ratings based 
on limitation of motion.

Limitation of motion of the fingers is rated under the 
criteria of DC 5228 (limitation of motion of the thumb), DC 
5229 (limitation of motion of the index or long finger) and 
DC 5230 (limitation of motion of the ring or little finger).  
If there is limitation of motion of two or more fingers, each 
finger is evaluated separately and the evaluations are 
combined.  The rating criteria for DC 5229 through 5230 are 
identical for the dominant and non-dominant hands.

Under DC 5228 (thumb) a rating of 0 percent is assigned with 
a gap of less than one inch (2.5 cm) between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers.  A rating of 10 percent is assigned with a gap of 
one to two inches (2.5 to 5.1 cm) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers.  
A rating of 20 percent is assigned with a gap or more than 
two inches (5.1 cm) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.

Under DC 5229 (index or long finger) a rating of 0 percent is 
assigned with a gap of less than one inch (2.5 cm) between 
the fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or with 
extension limited by no more than 30 degree.  A rating of 10 
percent is assigned with a gap of one inch (2.5 cm) or more 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, or 
with extension limited by more than 30 degree.

Under DC 5230 (ring or little finger) there no compensation 
for any limitation of motion of those digits.

The Veteran's claim for increased rating was received 
December 29, 2003.

The Veteran had a VA-contracted examination of the right hand 
in April 2004 during which he complained of intermittent pain 
radiating throughout the arm and stiffness of the fingers.  
The Veteran stated he was called "butterfingers" because he 
could not grip anything with the hand.  He stated symptoms 
were constant.  On examination the Veteran had difficulty 
tying shoelaces, fastening buttons and picking up and tearing 
a piece of paper.  The index fingers of both hands had distal 
interphalangeal (DIP) flexion to 45 degrees, proximal 
interphalangeal (PIP) flexion to 100 degrees and metacarpal 
phalangeal (MP) flexion to 90 degrees without pain or 
ankylosis.  The long fingers of both hands had DIP flexion to 
50 degrees, PIP flexion to 100 degrees and MP flexion to 90 
degrees.  The ring fingers of both hands had DIP flexion to 
40 degrees, PIP flexion to 100 degrees and MP flexion to 90 
degrees.  The little fingers of had DIP flexion to 70 degrees 
right and 60 degrees left,  with PIP flexion to 100 degrees 
and MP flexion to 90 degrees bilaterally.  

X-ray of the right hand showed minimal degenerative changes 
present at the first metacarpal joint and the interphalangeal 
joint of the thumb.  The previous diagnosis of "residuals of 
right hand injury" was changed to "arthritis of the right 
hand" based on X-ray findings of degeneration.

The examiner observed that the thumbs of both hands had no 
gap to the base of the little fingers and the fingertips of 
both hands could approximate the proximal transverse crease 
of the palms.  Strength of both hands was severely reduced.  

Based on the evidence above the Board finds that the criteria 
for an evaluation in excess of 10 percent are not met.  The 
range of motion and grip strength of the service-connected 
right hand is essentially identical to those of the 
nonservice-connected left hand, and in any case the range of 
motion of the fingers is not compensable under the applicable 
diagnostic codes.

Painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under DC 5003, 
even though there is no actual limitation of motion.  
VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).  In this case the 
Veteran's currently-assigned 10 percent rating (for arthritis 
in the thumb) is consistent with Lichtenfels.

The Veteran has offered no lay evidence showing symptoms that 
would warrant a rating higher than 10 percent for this 
disability.

There is no medical or lay evidence showing that the 
Veteran's service-connected right hand disability has caused 
frequent hospitalizations or a marked interference with 
employment beyond that contemplated by and compensated under 
the rating schedule.  Accordingly, referral for extra-
schedular evaluation of this disability is not warranted.

Based on the evidence above the Board finds that the criteria 
for an evaluation in excess of 10 percent are not met.  
Accordingly, the claim must be denied.

As the preponderance of the evidence is against the claim the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. 49, 53-56.  


Evaluation of scars of the right leg

Scars other than the head, face or neck are rated under the 
criteria of 38 C.F.R. § 4.118 (schedule of ratings - skin), 
DC 7801 through 7805.

Under the criteria of DC 7802, scars that are superficial 
(i.e., not associated with  underlying soft tissue damage) 
and that do not cause limitation of motion are rated at 10 
percent if such scar or scars extends to an area of 144 
square inches (929 sq. cm) or greater.

Under the criteria of DC 7803, scars that are superficial and 
unstable (i.e., where for any reason there is frequent loss 
of covering of skin over the scar) are rated at 10 percent.

Under the criteria of DC 7804, scars that are superficial and 
painful on examination are rated at 10 percent.

Under the criteria of DC 7805, all other scars are rated 
based on limitation of function of the affected part.

The Veteran's claim for increased rating was received 
December 29, 2003.  The RO has assigned a rating of 10 
percent from December 29, 2003 to September 6, 2006, and a 
noncompensable rating thereafter.

The Veteran had a VA-contracted examination in June 2003 in 
which the scar was noted as being 4 cm. in length, well-
healed and not tender.  The scar was leveled and without 
disfigurement or ulceration.  The scar was not unstable; 
there was not tissue loss, keloid formation, abnormal pigment 
or abnormal texture.   The examiner diagnosed scar of the 
right lower leg without residuals.  In terms of functional 
limitation, the examiner stated the scar on the right leg had 
completely healed and did not cause any problem. 

The Veteran had a VA-contracted examination in April 2004 in 
which he complained the scar was tender and caused pain if he 
bumped into anything.  On examination the scar was 4 cm. by 8 
cm. in size with tenderness and disfigurement.  There was no 
ulceration, adherence, tissue loss, instability, keloid 
formation, abnormal pigmentation, abnormal texture or 
limitation of motion.  

The Veteran had a VA-contracted examination in September 2006 
in which the examiner noted the right leg scar as 4 cm. by .5 
cm. in size without tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, keloid formation, 
abnormality of pigment or texture, inflammation or edema.

The Board finds that the observation of "painful scar" by 
the VA examiner in April 2004 demonstrates entitlement to a 
10 percent rating under DC 7804.  This is the schedular 
evaluation for a painful scar that is small, superficial and 
does not cause limitation of motion or function.  

However, the September 2006 VA examination noted the scar was 
not tender.  There are no diagnostic codes providing for 
compensation for a small, stable, non-disfiguring scar that 
does not cause limitation of motion or function.

The Veteran has offered no lay evidence showing symptoms that 
would warrant a higher rating for this disability.

There is no medical or lay evidence showing  that the 
Veteran's service-connected right leg scar has caused 
frequent hospitalizations or a marked interference with 
employment beyond that contemplated by and compensated under 
the rating schedule.  Accordingly, referral for extra-
schedular evaluation of this disability is not warranted.

Based on the evidence above the Board finds that the criteria 
for an evaluation higher than 10 percent prior to September 
6, 2006 and a compensable evaluation thereafter are not met.  
Accordingly, the claim must be denied.

As the preponderance of the evidence is against the claim the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. 49, 53-56.  


B.  Entitlement to Service Connection

General legal principles regarding service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.  


Service connection for a skeletal disorder 

Review of STR shows no skeletal disorder at the time of the 
Veteran's enlistment.  He injured his back in September 1964 
by falling out of his bunk (the Veteran has service 
connection for a lumbar spine disorder due to that fall).  
There is no indication in STR that the fall from the bunk 
caused any skeletal injury other than a lumbar spinal 
fracture, considered in STR to have been healed.  He was 
treated in May 1963 for pain in the left ankle, diagnosed as 
cellulitis, and in January 1965 for a laceration of the right 
shin (the Veteran has service connection for right leg scar 
due to that injury).  In September 1965 he was treated for 
contusion of the right hand due to reportedly being hit with 
a sledgehammer (the Veteran has service connection for 
residuals of that injury).  In June 1966 he was treated for 
an apparent laceration of the chin, which was sutured and 
dressed.  He was treated in February 1967 for reported left 
hip pain.  His separation physical examinations in 
April 1967 and August 1967 showed clinical evaluation of all 
musculoskeletal systems as "normal" except the spine.

The Veteran filed a request for VA compensation in August 
1967 immediately upon discharge from service; he claimed 
compensation therein for a back condition, a hernia 
condition, a hand condition and a leg condition.  He reported 
no current skeletal disorder other than injuries to the 
spine, right hand, and right shin, all of which were 
subsequently granted service connection.  The examination 
report noted no other current skeletal disorders.

The Veteran submitted a claim for service connection for a 
cervical spine disorder in June 1989.  The RO denied the 
claim in July 1989.  The Veteran was notified of the denial 
but did not appeal.  The Veteran thereafter had cervical 
laminectomy at Eastern Carolina Neurosurgical Associates in 
October 1989.

The Veteran's instant claim for service connection was 
received December 29, 2003.  He cited "increase of skeletal 
condition" without further amplification of exactly what 
skeletal disorder(s) he was claiming.

VA treatment notes from June through November 2002 show the 
Veteran complained of multiple medical problems, including a 
cervical disc fusion in 1989 that he said had entrapped a 
nerve and was causing him intense pain.  The Veteran 
expressed a belief that sutures and spools of wire from 
previous surgeries had come adrift in his body and were 
causing current back pain and shortness of breath; he also 
stated that stainless steel stents were adrift in his body 
and popping out in various places.  Physical examination was 
largely within normal limits and there was no evidence via X-
rays or other scans of foreign objects.  The clinical 
impression was multiple somatic complaints of chronic nature, 
with many described pain symptoms but few objective clinical 
findings on examination.  The attending physician was 
concerned the Veteran may have a psychotic disorder, given 
the paranoid nature of symptoms.

In December 2002 the Veteran presented complaining of coil 
springs coming out of his body, including from his scrotum 
and penis; he tried to catch them but they popped back in.  
The attending physician characterized the Veteran's reports 
as hallucinations.  In May 2003 a consulting VA psychiatrist 
described the Veteran's reported symptoms as consistent with 
a somatic delusional disorder.  The question of metallic 
densities in the right side of the pelvis eventually resulted 
in a claim for compensation under 38 U.S.C.A. § 1151 for 
disability resulting from VA surgery, which was denied in a 
rating decision issued in February 2007.

The Veteran had a VA-contracted medical examination in June 
2003 in which, with the exception of the service-connected 
lumbar spine and right hand skeletal disabilities, the joints 
and muscles were evaluated as "normal."

The Veteran had a VA-contracted medical examination in April 
2004.  The examination report is silent in regard to any 
current musculoskeletal disorders other than the service-
connected lumbar spine and right hand disabilities.

The Veteran had a VA-contracted medical examination in 
September 2006.  The musculoskeletal examination report 
showed normal ranges of motion of the hips, knees and ankles.

Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a 
disability; in the absence of a proof of present disability 
there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In this case the Veteran has not specified 
what skeletal disorder he seeks to have service-connected, 
nor does the record show any current skeletal disorders that 
could potentially be service-connected other than those for 
which he already has service connection (i.e., the lumbar 
spine HNP and the right hand disability).

The Veteran has asserted at times that his cervical spine 
disorder is somehow connected to military service.  However, 
service connection for such a disorder has already been 
denied in a final rating decision in July 1989, and the 
Veteran has not clearly articulated a request to reopen that 
claim.

Based on the analysis above the Board finds that the Veteran 
has not raised a claim for service connection for a skeletal 
disorder.  His appeal must accordingly be denied.

As the preponderance of the evidence is against the claim the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. 49, 53-56.  


Service connection for bilateral hearing loss and tinnitus

Review of STR shows no hearing disorder or complaint of 
tinnitus at the time of enlistment.  The Veteran's separation 
physical examinations in 
April 1967 and August 1967 showed "whispered voice" hearing 
evaluations of 15/15 (normal); audiometric evaluations were 
not performed.

Although there is no indication of hearing loss during 
service, service connection may be presumptively granted if 
hearing loss becomes manifest to a compensable degree within 
the first year after discharge from service.  38 C.F.R. 
§§ 3.307, 3.309(a).  

The Veteran filed a request for VA compensation in August 
1967 immediately upon discharge from service; he claimed 
compensation therein for a back condition, a hernia 
condition, a hand condition and a leg condition.  He did not 
cite current hearing loss or tinnitus.  He had a VA medical 
examination in September 1967 in which the examiner did not 
note any current hearing loss; the Veteran did not complain 
of hearing loss or tinnitus to the examiner.

There are no other VA or private medical records relating to 
the first year after discharge from service.  The Board finds 
at this point that there is nothing in the record showing 
that presumptive service connection for a chronic hearing 
loss under 38 C.F.R. §§ 3.307 and 3.309 is warranted in this 
case.

The Veteran's instant claim for service connection was 
received December 29, 2003.  He cited "hearing loss" and 
"tinnitus" without indicating dates of onset or how these 
claimed disorders were related to military service.  The RO 
sent the Veteran a letter in April 2004 asking him to 
clarification of his claim, but the Veteran did not respond 
prior to issuance of the rating decision on appeal.

The Veteran had a VA-contracted medical examination in April 
2004.  The examination report is silent in regard to any 
observed current hearing loss or reported tinnitus.

As noted above, in the absence of a proof of present 
disability there can be no claim.  Brammer, 3 Vet. App. 223, 
225.  The Veteran has submitted no evidence of current 
hearing loss or tinnitus; there are accordingly no 
disabilities on which service connection can be based.  The 
Board accordingly finds that the Veteran has not raised a 
claim for service connection for hearing loss and/or 
tinnitus, and his appeal must therefore be denied.

As the preponderance of the evidence is against the claim the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. 49, 53-56.  


Service connection for hypertension 

Under VA rating criteria, the term "hypertension" means 
that the diastolic blood pressure is predominantly 90mm or 
greater, and "isolated systolic hypertension" means that 
the systolic blood pressure is predominantly 160mm or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnosis Code 7101, Note (1).

Review of STR shows no indication of hypertension at the time 
of enlistment; his blood pressure at the time was 110/70.  
The Veteran had extensive medical treatment for a number of 
complaints during service, without any notation of high blood 
pressure.  The Veteran's separation physical examination in 
April 1967 showed a blood pressure of 128/82, and a 
separation physical examination in August 1967 showed a blood 
pressure of 106/72.  

Although there is no indication of hypertension during 
service, service connection may be presumptively granted if 
hypertension becomes manifest to a compensable degree within 
the first year after discharge from service.  38 C.F.R. 
§ 3.307, 3.309(a).  

The Veteran filed a request for VA compensation in August 
1967 immediately upon discharge from service; he claimed 
compensation therein for a back condition, a hernia 
condition, a hand condition and a leg condition.  He did not 
cite current hypertension.  He had a VA medical examination 
in September 1967 in which his blood pressure was measured as 
100/64 

There are no other VA or private medical records relating to 
the first year after discharge from service.  The Board finds 
at this point that there is nothing in the record showing 
that presumptive service connection for chronic hypertension 
under 38 C.F.R. §§ 3.307 and 3.309 is warranted in this case.

The Veteran's instant claim for service connection was 
received December 29, 2003.  He cited "hypertension" 
without indicating date of onset or how the claimed disorder 
was related to military service.

The Veteran had a VA-contracted examination in June 2003 
during which his blood pressure was measured as 148/80 
sitting and 142/84 standing; these readings are not 
hypertensive by VA standards.  

The Veteran had a VA-contracted medical examination in April 
2004.  The examination report is silent in regard to current 
blood pressure.

A treatment note from Dr. PDM dated in May 2004 shows current 
blood pressure as 140/90.  As noted above, the term 
"hypertension" means that the diastolic blood pressure is 
predominantly 90mm or greater.
 
A September 2004 from Associates in Internal Medicine and 
Nephrology states the Veteran presented as a new patient for 
treatment for multiple problems including hypertension.  On 
examination his blood pressure was 140/90, and the clinical 
impression was "hypertension poor control."  A subsequent 
note in November 2004 by the same provider noted current 
blood pressure of 130/80 and clinical impression of 
"hypertension under control." 

The Veteran has accordingly shown evidence of hypertension 
beginning as early as 2004.  However, a Veteran seeking 
disability benefits must establish not only the existence of 
a disability, but also an etiological connection between his 
military service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

In this case there is no medical opinion of record suggesting 
that the Veteran's claimed current hypertension is caused or 
aggravated by military service or by a service-connected 
disability.

The Veteran has submitted no objective lay evidence showing 
that the claimed hypertension began during military service 
or during a presumptive period, or addressing how the current 
claimed hypertension can be related to military service.

Based on the absence of any competent medical opinion showing 
the Veteran currently has hypertension that was incurred in 
or aggravated by military service, the Board finds that the 
criteria for service connection are not met.  Accordingly, 
the claim must be denied.  

As the preponderance of the evidence is against the claim the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert , 1 Vet. 
App. 49, 53-56.  


C.  Petition to Reopen a Previously-Denied Claim

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

VA is required to review for newness and materiality of the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.   Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

Service connection for a "fungus condition" was denied in 
an RO rating decision in October 1972; the Veteran did not 
appeal.  He filed a new claim for a scalp disorder in March 
1986, which was denied in an RO rating decision issued in May 
1986; the Veteran appealed that decision to the Board.  The 
Board issued a decision in November 1987 that denied 
entitlement to service connection for a skin disorder.

The Board noted in its decision that the Veteran contended he 
had been treated for a skin disorder in service but that that 
the treatment records were destroyed in an effort to keep his 
ship from being quarantined.  The Board found as fact that a 
chronic skin disorder was not clinically treated during the 
Veteran's active service and psoriasis, the only skin 
disorder of record,  was first diagnosed almost 20 years 
after the Veteran's separation from service.  The Board found 
no sufficient medical evidence to link the currently-
diagnosed psoriasis to the Veteran's active service.

The Veteran's petition to reopen the claim for service 
connection for a skin disorder was received December 29, 
2003.

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The newly presented evidence need not be probative of all the 
elements required to award the claim, but only need to be 
probative in regard to each element that was a specified 
basis for the last disallowance.  Evans, 9 Vet. App. 273, 
284.

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge, 155 F.3d 1356.

Evidence received subsequent to a final decision is 
considered credible for the purpose of reopening the 
veteran's claim, unless it is inherently false or untrue, or 
is beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).
  
In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  

As indicated by the regulation cited above, and by applicable 
case law, "new" evidence is that which was not of record at 
the time of the last final disallowance (on any basis) of the 
claim, and is not duplicative or "merely cumulative" of 
other evidence then of record.  This analysis is undertaken 
by comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

The evidence of record at the time of the Board's November 
1987 decision consisted of the following: STR; VA medical 
examination reports in June 1967 and April 1986; private 
medical examination reports in April 1973 and June 1973; and, 
miscellaneous treatment records not related to a skin 
disorder.

The evidence received since the Board's November 1987 rating 
decision consists of the Veteran's petition to reopen a claim 
for "skin condition," received in December 2003, and 
voluminous VA and non-VA medical records.  None of these 
records demonstrate a chronic skin disorder.  

The Board finds that the items identified hereinabove are 
"new" evidence in the sense that they were not before the 
Board in November 1987.  The new items of evidence, however, 
are not "material" because nothing therein shows the 
Veteran suffered a skin disorder in service or has a current 
skin disorder attributable to military service, which are the 
two elements that led the claim to be originally denied.

The Veteran's assertions of having been treated for a skin 
disorder in service are indistinguishable from those he 
claimed in connection with the original denial of the claim 
and are accordingly cumulative and redundant of statements 
reviewed by the RO and the Board in the course of the 
previously-denied claim.  They are accordingly neither new 
nor material. 

Accordingly, nothing in the additional evidence relates to an 
unestablished fact necessary to substantiate the claim or 
raises a reasonable possibility of substantiating the claim.  

If the prior final denial and the currently claimed disorder 
involve different diagnostic codes, they are different claims 
for the purpose of VA adjudication; a claim for one diagnosed 
disease or injury cannot be prejudiced by a claim for another 
diagnosed disease or injury; rather, the two claims must be 
considered independently.  Boggs v. Peake, No. 2007-7137 
(Fed. Cir. Mar. 26, 2008), citing Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996).  In this case the previously denied 
claim and the currently submitted claim do not involve 
different diagnostic codes, and Boggs does not apply.

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim of service 
connection for a skin disorder has not been received, and the 
Board's decision of November 1987 remains final.
  
As the Veteran is this case has not fulfilled his threshold 
burden of submitting new and material evidence to reopen this 
finally-disallowed claim, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  
  
D.  Entitlement to an Earlier Effective Date

General legal principles regarding effective dates

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In the 
case of claims for an increased disability rating, the 
effective date assigned is generally the date of receipt of 
the claim, or the date the entitlement arose, whichever is 
later.  

However, if the claim is filed within one year of the date 
that evidence shows an increase in the disability rating has 
occurred, the earliest date of which an increase is factually 
ascertainable will be used, not necessarily the date of 
receipt of the evidence.  38 C.F.R. §§ 3.400(o)(1) and (2); 
Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  Evidence 
in the claims file showing that an increase was ascertainable 
up to one year before the claim was filed will be 
dispositive.  Quarles v. Derwinski, 3 Vet. App. 129, 135 
(1992); Scott v. Brown, 7 Vet. App. 184, 188 (1994); 
VAOPGCPREC 12-98.
 
An increase cannot be assigned prior to being clinically 
established.  38 C.F.R. § 3.400.


Effective date for a 60 percent rating, lumbar spine 
disability

Decisions by the Board in February 1991 and September 1998 
denied a rating in excess of 20 percent for the service-
connected HNP of the lumbar spine.  The Veteran's current 60 
percent rating is assigned from December 17, 2001, the date 
his claim for a higher rating was received by the RO.

The Board must accordingly consider evidence relating to 
symptomology of the lumbar spine disability from December 
2000, one year prior to the rating decision that awarded the 
60 percent rating.  

In this case, the Board has reviewed records from the Durham 
VAMC dating from December 1999 through May 2004 and from 
Hampton VAMC dating from July 2001 through December 2001, as 
well as private medical records submitted by the Veteran.  
Nothing therein documents symptoms more closely approximating 
the criteria for a 60 percent rating under the rating 
schedule in effect prior to September 2002 (IVDS) or 
September 2003 (spinal disorders other than IVDS).

As an increase in disability cannot be clinically established 
prior to December 17, 2001 the request for earlier effective 
date must be denied.

As the preponderance of the evidence is against the claim the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. 49, 53-56.  


Effective date for a 30 percent rating, left inguinal hernia

Decisions by the Board in February 1991 and October 1994 
denied a compensable rating for the service-connected left 
inguinal hernia.  The Board's October 1994 was subsequently 
affirmed by the U.S. Court of Appeals for Veterans Claims in 
September 1996 and by the U.S. Court of Appeals for the 
Federal Circuit in May 1997.

The Veteran filed a claim for increased rating in May 1997.  
The RO sent the Veteran a letter in November 1998 advising 
him to submit evidence showing the disability had become 
worse.  In response, the Veteran's attorney submitted a 
letter in December 1998 stating the Veteran had no evidence 
to submit regarding the inguinal hernia and wished the claim 
for increased rating for inguinal hernia to be withdrawn from 
appeal until such evidence could be obtained.

The Veteran's current 30 percent rating is assigned from 
December 29, 2003, the date his claim for a higher rating was 
received by the RO.  The Board must therefore consider 
evidence of symptomology from December 2002, one year prior 
to receipt of the claim for increased rating.

The Veteran presented to the VA outpatient clinic in June 
2002 complaining of problems including history of hernia 
surgery that had "gone wrong."  Extensive workup failed to 
substantiate his symptoms, and the eventual impression was 
somatoform disorder.

The Veteran had a VA-contracted examination in June 2003 in 
which he complained of some pain on the left side when 
straining or lifting heavy objects, as well as pain and 
frequent soreness.  On examination the abdomen was normal; 
the examiner saw no inguinal, femoral or ventral hernias but 
noted a 3-cm. scar on the left side.  The examiner noted the 
testicles were very tender to palpation but there was no 
bulging.  The examiner diagnosed status post operative left 
inguinal hernia with residual scar.  The examiner stated the 
inguinal hernia repair caused the Veteran occasional pain and 
swelling with straining and lifting but was not so serious as 
to limit physical work.

As noted above, the rating criteria of DC 7338 are as 
follows.  A rating of 0 percent is assigned for hernia that 
is not operated but remediable or that is small, reducible or 
without true hernia protrusion; a rating of 10 percent is 
assigned for postoperative recurrent hernia that is readily 
reducible and well supported by a truss or belt; and, a 
rating of 30 percent is assigned a small postoperative 
recurrent hernia, or unoperated irremediable hernia that is 
not well supported by truss or belt, or not readily 
reducible.

In this case the evidence of record, including the June 2003 
medical examination, does not show symptoms more closely 
approximating the criteria for the 30 percent rating.  
Although the Veteran complained of pain at the site of the 
hernia surgery, in fact no current hernia at all was found on 
examination.  As there was no true hernia protrusion, the 
disorder is squarely within the criteria for a noncompensable 
rating.

As an increase in disability cannot be clinically established 
prior to December 29, 2003 the request for earlier effective 
date must be denied.

As the preponderance of the evidence is against the claim the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. 49, 53-56.  


Effective date for a 10 percent rating, residuals of injury 
to the right hand

The Veteran's current 10 percent rating is assigned from 
December 29, 2003, the date his claim for a higher rating was 
received by the RO.  The Board must therefore consider 
evidence of symptomology from December 2002, one year prior 
to receipt of the claim for increased rating.

Treatment records are on file from Richmond VAMC dating from 
June 2002 through January 2004; from Salisbury VAMC dating 
from June 2003 through April 2003; and, from Durham VAMC 
dating from December 1999 through May 2004.  None of these 
records show complaint of a right hand disorder.

However, the Veteran had a VA-contracted examination in June 
2003 in which he complained of weakness of the hand, extreme 
pain from the middle finger up into the hand and arm, and 
stiffness on the back of the hand.  The Veteran asserted he 
could move the hand and third finger but the hand was too 
weak to do any functions.  The examiner noted the Veteran is 
right-handed.  The Veteran was able to tie his shoelaces, 
fasten buttons and tear a piece of paper.  

On examination the Veteran was able to approximate the 
proximal transverse crease of the palm with the fingers of 
both hands.  Grip strength was 10 pounds per square inch 
(psi) in the right hand and 8 psi in the left hand, which the 
examiner noted as moderately reduced.  The thumbs of both 
hands had no gap to the base of the little fingers, without 
pain or ankylosis.  The index fingers and long fingers of 
both hands had DIP flexion to 50 degrees, PIP flexion to 100 
degrees and MP flexion to 90 degrees without pain or 
ankylosis.  The ring fingers of both hands had DIP flexion to 
70 degrees, PIP flexion to 100 degrees and MP flexion to 90 
degrees without pain or ankylosis.  The little fingers of 
both hands had DIP flexion to 70 degrees, PIP flexion to 100 
degrees and MP flexion to 90 degrees without pain or 
ankylosis.  

The examiner stated that observed limitation of motion was 
due to tough tendons and lack of exercise and age.  X-rays of 
the right hand showed minimal degenerative changes at the 
first MCP joint and the DIP joint, as well as deformity of 
the fifth metacarpal compatible with an old healed fracture.  
The examiner noted no current deformities of the hand but 
noted reduced grip strength.  The examiner diagnosed status 
post injury to the right hand with degenerative changes.  The 
examiner stated the Veteran was very clumsy and weak, with 
grip strength moderately-to-severely decreased; it was at 
least as likely as not that the Veteran could do no work, and 
writing was very slow because of stiffness and weakness in 
the right hand.

Based on the medical evidence above the Board finds that the 
criteria for a 10 percent rating were clearly shown as of 
June 18, 2003, the date in which the VA examiner noted 
arthritis and pain.  A rating of at least 10 percent is 
accordingly appropriate as of that date.  Lichtenfels, supra.

The Board has applied the benefit-of-the-doubt doctrine in 
favor of the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. 49, 53-56.  


Effective date for grant of a TDIU and DEA

Applicable statutory and regulatory provisions, fairly 
construed, require the Board to look at all communications in 
the file that may be interpreted as applications or claims, 
formal or informal, for increased benefits and, then, to all 
other evidence of record to determine the earliest date as of 
which, within the one year prior to the filing of a formal 
claim for TDIU, the increase in disability was ascertainable.  
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  In 
this case, the Veteran's formal claim for a TDIU was received 
by the RO in February 2003; the RO granted a TDIU effective 
from December 17, 2001 because that was the earliest date at 
which the Veteran met the schedular criteria for assignment 
of a TDIU.

DEA was granted effective the same date because entitlement 
to DEA presupposes total disability.  Accordingly, 
entitlement to an earlier effective date for DEA is 
predicated upon resolution of whether an earlier effective 
date is warranted for the grant of a TDIU.  

A finding of total disability is appropriate "when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment that 
"is ordinarily followed by the nondisabled to earn their 
livelihoods with earnings common to the particular occupation 
in the community where the veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).   "Marginal 
employment will not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that if there is only one such 
disability it is ratable at 60 percent or more, and that if 
there are two or more such disabilities at least one is 
ratable at 40 percent or more and the combined rating is 70 
percent or more.  38 C.F.R. § 4.16(a).

In this case, the Veteran did not satisfy the schedular 
criteria for a TDIU prior to December 17, 2001 in that prior 
to that date his highest rating for a single service-
connected disability was 20 percent and his combined 
evaluation for compensation was also 20 percent.   The 
Veteran accordingly did not meet the criteria for a TDIU 
under38 C.F.R. § 4.14(a) until December 17, 2001, the current 
date of assignment.

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated as totally disabled.  Therefore, rating boards 
should submit to the Director, Compensation and Pension 
Services, for extra-schedular consideration all cases of 
veterans who are unemployable by reason of service-connected 
disabilities but who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).  

The Board has accordingly considered whether the Veteran is 
entitled to consideration for extra-schedular rating under 
38 C.F.R. § 4.16(b) during the year prior to December 17, 
2001.

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  
38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).
    
A claim for a TDIU presupposes that the rating for the 
service-connected disabilities is less than 100 percent, and 
only asks for a TDIU because of "subjective" factors that 
the "objective" rating does not consider.  Vittese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).

The Veteran's formal claim for a TDIU asserts that he had not 
worked since February 1986 and that he had been awarded 
Social Security Administration (SSA) disability compensation.  
Review of the file shows the Veteran was granted SSA 
disability benefits in June 1988 based on mental disability, 
i.e. severe somatoform disorder and paranoid personality 
disorder.  The Veteran is not service-connected for a 
psychiatric disorder, so the award of SSA benefits does not, 
by itself, show unemployability due to service-connected 
disabilities.

The Board has reviewed treatment records from the Durham VAMC 
dating from December 1999 through May 2004 and from Hampton 
VAMC dating from July 2001 through December 2001, as well as 
private medical records submitted by the Veteran.  

As noted above, a VA examiner in June 2003 stated in regard 
to the Veteran's service-connected right hand disability that 
the Veteran was very clumsy and weak, with grip strength 
moderately-to-severely decreased and writing very slow 
because of stiffness and weakness in the right hand.  The 
examiner stated it was at least as likely as not that the 
Veteran could do no work.

The Board finds that the opinion of the VA examiner shows an 
indication of "marked interference with employment" to a 
degree not compensated by the current 10 percent schedular 
evaluation.  Accordingly, referral for extraschedular 
consideration is appropriate for this disability.

When the issue of entitlement to an extraschedular rating or 
a TDIU rating arises in connection with an appeal in an 
increased rating case, the Board is not precluded from 
issuing a final decision on the issue of increased schedular 
rating and remanding the extraschedular-rating or TDIU-rating 
issue to the RO.  VAOPGCPREC 6-96 (August 16, 1996). 

The Board accordingly finds that the Veteran is not shown to 
be entitled to a TDIU prior to December 17, 2001 because he 
did not meet the schedular threshold.  The Board's action 
below remands the question of extraschedular referral to the 
RO.

As the preponderance of the evidence is against the claim the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. 49, 53-56.  


ORDER

An evaluation in excess of 60 percent for post-operative 
herniated nucleus pulposus of the lumbar spine with history 
of fracture L2-3 is denied.

An evaluation in excess of 30 percent for post-operative 
residuals of a left inguinal hernia is denied.

An evaluation in excess of 10 percent for residuals of an 
injury to the right hand is denied.

An evaluation in excess of 10 percent for scars as residual 
to a laceration of the right leg from December 29, 2004 to 
September 6, 2006 is denied.

A compensable evaluation for scars as residual to a 
laceration of the right leg from September 6, 2006 is denied.

Service connection for a skeletal disorder is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for hypertension is denied.

As new and material evidence has not been received to reopen 
a claim for service connection for a skin disorder, the 
appeal to that extent is denied.

An effective date prior to December 17, 2001 for a 60 percent 
rating for post-operative herniated nucleus pulposus of the 
lumbar spine is denied.

An effective date prior to December 29, 2003 for a 30 percent 
rating for post-operative residuals of a left inguinal hernia 
is denied.

An effective date of June 18, 2003 is assigned for a 10 
percent rating for scars as residual to an injury to the 
right hand, subject to the regulations controlling 
disbursement of VA monetary benefits.  

An effective date prior to December 17, 2001 for grant of a 
TDIU and basic eligibility for educational assistance under 
38 U.S.C. Chapter 35 is denied.





REMAND

The Board's action above found that the VA examination in 
June 2003 constituted evidence that the Veteran's service-
connected right hand disability may cause marked interference 
with employment, warranting referral for extraschedular 
consideration.

Because the Board would have jurisdiction over the question 
of entitlement to an extraschedular rating for a particular 
disability raised in conjunction with a claim for increased 
schedular rating for such disability, the proper method of 
returning the case to the RO for any required further action 
on this issue is by remand rather than by referral.  
VAOPGCPREC 6-96 (August 16, 1996), citing Godfrey v. Brown, 7 
Vet. App. 398, 409 (1995).

Also, the October 2004 rating decision on appeal denied 
service connection for diabetes mellitus, claimed as due to 
exposure to herbicides in Vietnam (the Veteran served in the 
Navy in waters off Vietnam).  The issue was included in the 
NOD submitted in November 2004.  The RO did not include the 
issue with those in the March 2007 SOC because all such 
claims had been stayed pending resolution in the case of Haas 
v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub.nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008).

The Supreme Court recently denied certiorari in the Haas 
case, and the Chairman of the Board of Veterans' Appeals 
thereafter issued Numbered Memorandum 01-09-03, dated on 
January 22, 2009, rescinding the previous Chairman's 
Memorandum Number 01-04-24 that had imposed a stay on Haas-
related claims of exposure to herbicides.  Accordingly, the 
issue may now be reviewed on its merits.
In order to comply with due process requirements, a remand is 
in order for the RO to prepare an SOC on the issue above.  
See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  
Thereafter, the RO should return the claim to the Board only 
if the Veteran perfects his appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In 
re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a notice of 
disagreement, a statement of the case, and a substantive 
appeal the Board is not required, and in fact has no 
authority, to decide the claim).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with VCAA and its implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, these matters are REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should sent to the Veteran a 
letter advising him of the elements to 
establish entitlement to service 
connection in an herbicide-related claim 
and of the respective duties of VA and 
the claimant in procuring evidence.  The 
letter should invite the Veteran to 
provide VA with any evidence in his 
possession relevant to his claims that is 
not already of record.  

2.  Whether or not the Veteran responds 
to the letter above, the RO should obtain 
any VA treatment records that are not 
already of record.  

3.  The RO must take the appropriate 
steps to issue the Veteran an SOC 
addressing the issue of entitlement to 
service connection for diabetes mellitus, 
claimed as due to herbicide exposure in 
Vietnam. 

This issuance must include all relevant 
laws and regulations, and a complete 
description of the Veteran's rights and 
responsibilities in perfecting an appeal 
in these matters.  

4.  Thereafter, if the Veteran files a 
timely Substantive Appeal on the issue 
above, the RO should undertake any 
indicated development and adjudicate 
the claim in light of the entire 
evidentiary record, issue an 
appropriate SSOC, and return the issues 
appealed to the Board for further 
appellate review.

5.  The RO should also refer the 
Veteran's file to the Under Secretary 
for Benefits or Director of 
Compensation and Pension Services to 
determine whether extraschedular 
compensation is warranted for the 
Veteran's service-connected right hand 
disability (residuals of injury to the 
right hand).  

No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  











This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


